


Exhibit 10.2




Fair value per share on Grant Date 07/31/14 - $13.095
THE RESTRICTED SHARES AWARDED UNDER THIS RESTRICTED STOCK AWARD AGREEMENT
ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNTIL VESTED.
LMI AEROSPACE, INC.
RESTRICTED STOCK AWARD AGREEMENT
TO:
Joseph DeMartino:



For the purposes set forth in, but not pursuant to, the LMI Aerospace, Inc.
("Company") 2005 Long-Term Incentive Plan, as the same may be amended from time
to time (the "Plan"), you have been awarded by the Committee four thousand five
hundred and eighty two (4,582) shares of the common stock of the Company, $0.02
par value per share (the "Restricted Shares"), which award (the "Award") is
subject to and conditioned upon your acceptance of this Restricted Stock Award
Agreement (the "Agreement"). The Award is being granted to you as an inducement
material to your entering into employment with the Company in accordance with
NASDAQ Listing Rule 5635(c)(4).


The Award is subject to the terms of this Agreement, and the terms governing
Restricted Stock provided in the Plan as if the Award was granted as Restricted
Stock pursuant to the Plan (the “Plan Terms”); provided, however, that for
purposes of clarification, the Award is not granted pursuant to the Plan and the
issuance of the Restricted Shares shall not count against any Shares available
for issuance under the Plan. The Plan Terms are incorporated into this Agreement
by reference. In the event of a conflict between the terms of this Agreement and
the Plan Terms, the Plan Terms shall control. Capitalized terms that are not
defined in this Agreement have the meanings given to them in the Plan. The more
salient terms of the Award are summarized as follows:
1.    Grant Date:    07/31/14    


2.    Number of Restricted Shares Subject to this Award:    4,582


3.    Restricted Period. Restricted Shares awarded hereunder shall with respect
to 100% of the shares remain unvested and restricted for a period of three years
commencing on the Grant Date specified in paragraph 1 above and ending on July
31, 2017 provided, however, that notwithstanding the foregoing, the "Restricted
Period" (as defined below) shall earlier lapse and such Restricted Shares shall
vest and become unrestricted upon your death or Permanent Disability. As used
herein, the term "Restricted Period" means the first to occur of: (a) your
death; (b) your Permanent Disability; or (c) the expiration of the
aforementioned Restricted Period expiration dates. During the Restricted Period,
the Restricted Shares awarded to you pursuant to this Agreement shall not be
sold, assigned, transferred or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered except as provided in this Agreement or in the Plan Terms.


4.Termination. All Restricted Shares granted under this Agreement shall
terminate upon the termination of your status as an Employee of the Company and
its Affiliates at any time during the Restricted Period for any reason other
than your death or Permanent Disability.


5.Rights as a Stockholder. Restricted Shares, when issued, will be represented
by a stock certificate or certificates registered in your name. If requested by
the Company, such certificate shall bear, in addition to any other legends the
Company may require in its sole discretion, a legend in substantially the
following form:




--------------------------------------------------------------------------------




"The shares represented by this certificate are subject to the terms and
conditions (including forfeiture and restrictions against transfer) contained in
the Restricted Stock Award Agreement and as set forth in such agreement, certain
terms of the LMI Aerospace, Inc. 2005 Long-Term incentive Plan. A copy of such
Plan is on file in the office of LMI Aerospace, Inc."
You will deposit such certificates with the Company or its designee, together
with stock powers or other instruments of assignment, each endorsed in blank,
which will permit transfer to the Company of all or any portion of the
Restricted Shares that shall have been forfeited. The Restricted Shares shall
constitute issued and outstanding shares of Common Stock for all corporate
purposes other than the right to receive and retain dividends or other
distributions in respect of such shares ("Retained Distributions"). You will
have the right to vote such Restricted Shares and to exercise all other rights,
powers and privileges of a holder of Common Stock with respect to such shares,
with the exception that (i) you will not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares until the
Restricted Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled; (ii) the Company will retain
custody of the stock certificate or certificates representing the Restricted
Stock during the Restricted Period; (iii) the Company will retain custody of all
distributions made or declared in respect of the Restricted Shares (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts);
(iv) you may not sell, assign, transfer or otherwise dispose of, or mortgage,
pledge, or otherwise encumber any Restricted Shares or any Retained
Distributions during the Restricted Period; and (v) a breach of any
restrictions, terms or conditions provided in this Agreement or the Plan Terms,
or established by the Committee, with respect to any Restricted Shares or
Retained Distributions will cause a forfeiture of such Restricted Shares and any
Retained Distributions with respect thereto.


6.Termination of Restricted Period. Upon the termination of the Restricted
Period (whether by the expiration or earlier termination thereof as provided in
paragraph 3) with respect to your Restricted Shares and the satisfaction of any
other applicable restrictions, terms and conditions, all Restricted Shares
issued to you and any Retained Distributions with respect to such Restricted
Shares shall become vested and no longer subject to forfeiture. The Company
shall promptly thereafter issue and deliver to you new stock certificates or
instruments representing the Restricted Shares and other distributions
registered in your name or, if deceased or disabled, your legatee, personal
representative or distribute, which do not contain the legend set forth in
Section 5 hereof.


7.Beneficiary Designation. You may designate a beneficiary for each outstanding
grant of Restricted Shares in the event of your death. If no beneficiary is
designated or the beneficiary does not survive you, the award shall be made to
your surviving spouse, or, if there is none, to your estate.


8.Section 83(b) Election. If you decide to file an election with the Internal
Revenue Service to include the Fair Market Value of any of your Restricted
Shares awarded hereunder in your gross income as of the date of this Award, you
shall promptly furnish to the Company a copy of such election, together with the
amount of any federal, state, local or other taxes required to be withheld, to
enable the Company to claim an income tax deduction with respect to such
election.


9.Taxes.


(a)Generally. You are ultimately liable and responsible for all taxes owed in
connection with the Award, regardless of any action the Company or any of its
subsidiaries takes with respect to any tax withholding obligations that arise in
connection with the Award. Neither the Company nor any of its subsidiaries makes
any representation or undertaking regarding the treatment of any tax withholding
in connection with the grant or vesting of the Award or the subsequent sale of
Shares after the Restricted Shares has vested. The Company and its subsidiaries
do not commit and are under no obligation to structure the Award to reduce or
eliminate your tax liability.


(b)Payment of Withholding Taxes. Unless you have filed a Section 83(b) election,
the vesting of Restricted Shares will trigger a taxable event. Prior to the
occurrence of vesting, you must arrange for the satisfaction of the minimum
amount of such tax, whether federal, state or local, including any social
security tax obligation ("Tax Withholding Obligation") in a manner acceptable to
the Company.


You may satisfy your Tax Withholding Obligation by:


(i)delivering of a certified check payable to the Company, c/o the Corporate
Secretary, at the address specified in Section 12, or such other address as the
Company may from time to time direct; or






--------------------------------------------------------------------------------




(ii)electing in writing to have the Company retain that number of Shares having
a Fair Market Value equal to the minimum amount required to be withheld (rounded
downward to the nearest whole) determined on the applicable Vest Date; or


(iii)    such other means as the Committee may permit;


provided, however, that if you do not elect the means by which you will satisfy
your Tax Withholding Obligation within five business days following the date
upon which the Restricted Shares vest, the Company may satisfy this obligation
by any means reasonable, including automatic deduction from your check (s) for
compensation.


10.No Registration. You represent and warrant that the Restricted Shares issued
pursuant to this Agreement are being acquired for your own account for
investment only and not with a view to, or for sale in connection with, any
distribution of such Restricted Shares in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities laws
or any rules or regulations promulgated thereunder (“Applicable Securities
Laws”). You further acknowledge, represent and warrant that the Restricted
Shares have not been registered under Applicable Securities Laws, and as a
result, you will not be able to transfer or sell shares even after the
restrictions lapse unless exemptions from registration under Applicable
Securities Laws are available. Such exemptions from registration are limited and
might be unavailable. You agree that any resale by you of Shares shall comply in
all respects with the requirements of all Applicable Securities Laws, rules and
regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules and regulations may be amended from time to time. The Company shall
not be obligated to either issue Restricted Shares or permit the resale of any
shares following vesting, if such issuance or resale would violate any such
requirements. You acknowledge that the Company is under no obligation to
register the Restricted Shares on your behalf or to assist you in complying with
any exemption from registration under the Securities Act or state securities
laws.


11.Limitation on Rights; No Right to Future Grants. By entering into this
Agreement and accepting the Award, you acknowledge that: (a) the Plan Terms may
be modified, suspended or terminated by the Board at any time as provided in the
Plan Terms; (b) the grant of the Award is a one-time benefit and does not create
any contractual or other right to receive future grants of awards or benefits in
lieu of awards; (c) all determinations with respect to any such future grants,
including, but not limited to, the times when awards will be granted, the number
of shares of Common Stock subject to each award, the award price, if any, and
the time or times when each award will be settled, will be at the sole
discretion of the Company; (d) the Award is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-term service awards, pension or retirement benefits or
similar payments; (e) the future value of the common stock subject to the Award
is unknown and cannot be predicted with certainty; and (f) neither this
Agreement, the Award nor the issuance of the Restricted Shares confers upon you
any right to any relationship with the Company or any subsidiary other than as
expressly provided hereby or thereby.


12.Execution of Award Agreement. Please acknowledge your acceptance of the terms
and conditions of the Award by signing the original of this Agreement and
returning it to the Corporate Secretary of the Company at the principal
corporate offices of the Company at 411 Fountain Lakes Blvd., St. Charles,
Missouri 63301. If you do not sign and return this Agreement, the Company is not
obligated to provide you any benefit hereunder and may refuse to issue
Restricted Shares to you.


13.Governing Law. The validity, construction, and effect of this Agreement and
regulations relating to this Agreement, shall be determined in accordance with
the internal laws, and not the law of conflicts, of the State of Missouri.


14.Rights and Remedies Cumulative. All rights and remedies of the Company and
you enumerated in this Agreement shall be cumulative and, except as expressly
provided otherwise in this Agreement, none shall exclude any other rights or
remedies allowed by law or in equity, and each of said rights or remedies may be
exercised and enforced concurrently.


15.Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction-or
interpretation of this Agreement or any provision thereof.
16.Entire Agreement. This Agreement and the Plan Terms constitute the entire
agreement between the Company and you in respect of the subject matter of this
Agreement, and this Agreement supersedes all prior and




--------------------------------------------------------------------------------




contemporaneous agreements between the parties hereto in connection with the
subject matter of this Agreement. No officer, employee or other servant or agent
of the Company, and no servant or agent of you is authorized to make any
representation, warranty or other promise not contained in this Agreement. No
change, termination or attempted waiver of any of the provisions of this
Agreement shall be binding upon any party hereto unless contained in a writing
signed by the party to be charged.


17.Successors and Assigns. At the option of the Company, the rights of the
Company under this Agreement may be transferable to any one or more persons or
entities, and all covenants and agreements hereunder so transferred shall inure
to the benefit of, and be enforceable by, such transferees.
Very truly yours,
LMI AEROSPACE, INC.
By: /s/ Clifford Stebe    
Name: Clifford Stebe
Title:    Chief Financial Officer
Facsimile: 636-916-2151




--------------------------------------------------------------------------------






 
ACCEPTANCE AND ACKNOWLEDGMENT
I, a resident of Connecticut, accept and agree to the terms of the Award
described in this Agreement and in the Plan Terms, acknowledge receipt of a copy
of this Agreement, the Plan and the applicable Plan Summary, and acknowledge
that I have read them carefully and that I fully understand their contents.




Dated: August 6, 2014                 


/s/ Joseph DeMartino
    


Name: Joseph DeMartino
Address: 164 Ross Hill Road
City, State, Zip Code: Lisbon, CT 06351
                    
Tax Payer ID XXX-XX-XXXX    




